DETAILED ACTION
Claim(s) 1-15 are presented for examination.
Claim(s) 1 and 4-15 and are amended.
Claims 2 and 3 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Examiner initiated interview was conducted on July 7th, 2022 to provide clarification of the proposed claim amendments filed (see interview summary paper # 20220713).

Specification
Applicant’s remarks filed April 22nd, 2022 with respect to the title of the disclosure is being considered. The objection is withdrawn. 

Claim Objections
Applicant’s amendment(s) filed April 22nd, 2022 to overcome an objection under minor informalities is being considered. The objection of claims 4, 7, 11 and 12 is/are withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks pages 2-5 of 6), filed April 22nd, 2022, with respect to rejection of claim(s) 1-15 under 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 4-15 are rejected under 35 U.S.C. § 103 as being unpatentable over RYOO et al. (US 2020/0037345 A1) hereinafter “Ryoo” in view of Stattin et al. (US 2019/0124710 A1) hereinafter “Stattin”.

Regarding Claim 1,
	Ryoo discloses a method performed by a wireless device operating in a wireless communication system [see pg. 39, ¶656 lines 1-6, a method performed by a UE], the method [see pg. 39, ¶656 lines 1-6, the method] comprising: 
	triggering a mobile originating (MO) signaling while the wireless device is in a radio resource control (RRC) inactive state [see pg. 39, ¶659 lines 1-5, triggering an event on the basis of configuration information related to an RRC state type (inactive and/or active)], wherein the MO signaling is related to an RRC procedure triggered by an RRC layer of the wireless device [see pg. 39, ¶658 lines 1-8, the configuration information of the method of determining the RRC state (inactive and/or active) is received from an eNB when the UE initially accesses the communication system]; 
	determining that an early data transmission (EDT) triggering condition for transmission of the MO signaling is fulfilled [see pgs. 39-40, ¶659 lines 5-13, selecting the data transmission mode from three transmission modes including mode (2) for determining transition to the active state]; 
	transmitting [see pg. 40, ¶660 lines 1-5, transmit], to the network [see pg. 40, ¶660 lines 1-5, to the eNB], a first RRC message as a MSG3 of the random access procedure based on the resumed SRB [see pg. 40, ¶660 lines 1-5, a data transmission mode update in the data transmission process, by embedding the selected data transmission mode into an RACH UL message (i.e. MSG3)], wherein the first RRC message includes a NAS message including the MO signaling [see pg. 32, ¶532 lines 1-3; ¶533; ¶534; ¶535, the NAS message is inserted into an RRC connection request of MSG3 with UE capability information]; and 
	receiving [see pg. 40, ¶662 lines 1-6, receive], from the network [see pg. 40, ¶662 lines 1-6, from the eNB], a second RRC message as a MSG4 of the random access procedure [see pg. 40, ¶662 lines 1-6, a RRC response (i.e. MSG4) through 1) ACK & suspend and 2) Resume].
	Ryoo does not explicitly teach “transmitting, to a network, a random access preamble as a MSG1 of a random access procedure”; “receiving, from the network, a random access response as a MSG2 of the random access procedure in response to the random access preamble”; “resuming only a signaling radio bearer (SRB) but not a data radio bearer (DRB)”; and “the second RRC message includes information informing that only the SRB is resumed”.
	However Stattin discloses transmitting [see fig. 3: Step “2”, pg. 4, ¶62 lines 1-4, transmit], to a network [see fig. 3: Step “2”, pg. 4, ¶62 lines 1-4, to the eNB], a random access preamble as a MSG1 of a random access procedure [see fig. 3: Step “2”, pg. 4, ¶62 lines 1-4, a random access (RA) message “msg1”]; 
	receiving [see fig. 3: Step “3”, pg. 4, ¶62 lines 1-4, receive], from the network [see fig. 3: Step “3”, pg. 4, ¶62 lines 1-4, from the eNB], a random access response as a MSG2 of the random access procedure in response to the random access preamble [see fig. 3: Step “3”, pg. 4, ¶62 lines 1-4, a random access (RA) response message “msg2”]; 
	resuming only a signaling radio bearer (SRB) but not a data radio bearer (DRB) [see fig. 5: Step “523”, pg. 5, ¶81 lines 18-20, the wireless terminal performs reconfiguration and resumes radio bearers RBs which are suspended]; and 
	the second RRC message includes information informing that only the SRB is resumed [see fig. 6: Step “605”, pg. 5, ¶82 lines 5-9, responsive to an RRC connection suspend message from base station eNB, wireless terminal UE suspends radio bearers RBs (except SRB0)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “transmitting, to a network, a random access preamble as a MSG1 of a random access procedure”; “receiving, from the network, a random access response as a MSG2 of the random access procedure in response to the random access preamble”; “resuming only a signaling radio bearer (SRB) but not a data radio bearer (DRB)”; and “the second RRC message includes information informing that only the SRB is resumed” as taught by Stattin in the system of Ryoo for decreasing power consumption by reducing the amount of signaling needed to execute transition of the terminal from RRC_IDLE to RRC_CONNECTED state [see Stattin pg. 2, ¶26 lines 1-6].

Regarding Claim 4,
	The combined method of Ryoo and Stattin discloses claim 1 [see pg. 39, ¶656 lines 1-6, the method performed by a UE].
	Ryoo further discloses wherein the first RRC message is one of an RRC connection resume request message [see pg. 32, ¶527 lines 1-7, the UE inserts data and BSR information into Message3 RRC connection (resume) request to transmit the data and the BSR information during the RACH procedure].

Regarding Claim 5,
	The combined method of Ryoo and Stattin discloses claim 1 [see pg. 39, ¶656 lines 1-6, the method performed by a UE].
	Ryoo further discloses wherein the first RRC message includes a cause informing of the MO signaling [see pg. 32, ¶529 lines 1-2; ¶530, information transmitted along with MSG3 is UE identity (or UE context identity), establishment (or resume) cause information, etc..].

Regarding Claim 6,
	The combined method of Ryoo and Stattin discloses claim 1 [see pg. 39, ¶656 lines 1-6, the method performed by a UE].
	Ryoo further discloses wherein the EDT triggering condition includes information informing that no further UL data or signaling is expected [see pg. 33, ¶552 lines 1-4, when the PRACH preamble is partitioned according to whether to transmit UL data (Early Data Transmission: EDT), the configuration is performed as shown in a table].

Regarding Claim 7,
	The combined method of Ryoo and Stattin discloses claim 1 [see pg. 39, ¶656 lines 1-6, the method performed by a UE].
	Ryoo further discloses wherein the second RRC message is an RRC connection resume message [see pg. 42, ¶716 lines 1-5, the RRC message transmitted through corresponding RACH MSG4 (message4) is transmitted through an RRC connection response, an RRC resume response, an RRC suspend response, an RRC connection resume response, or an RRC connection suspend response].

Regarding Claim 8,
	The combined method of Ryoo and Stattin discloses claim 1 [see pg. 39, ¶656 lines 1-6, the method performed by a UE].
	Ryoo further discloses wherein the second RRC message includes a resume identifier (ID) of the wireless device [see pg. 42, ¶721 lines 1-4; ¶733, a relevant parameter operated in the corresponding RRC state is updated and transmitted through MSG4 (i.e. UE identity or UE context identity)].

Regarding Claim 9,
	The combined method of Ryoo and Stattin discloses claim 1 [see pg. 39, ¶656 lines 1-6, the method performed by a UE].
	Ryoo further discloses wherein only the MO signaling is triggered [see pg. 39, ¶659 lines 1-5, triggering an event on the basis of configuration information related to an RRC state type (inactive and/or active)], and user plane data is not triggered [see pg. 39, ¶659 lines 1-5, the UE separates mode (2) from modes (1) and (3) and informs the eNB thereof].

Regarding Claim 10,
	The combined method of Ryoo and Stattin discloses claim 1 [see pg. 39, ¶656 lines 1-6, the method performed by a UE].
	Ryoo further discloses further comprising transmitting a third RRC message to the network based on user plane data being triggered in the wireless device [see pg. 40, ¶660 lines 1-5, the UE transmits a data transmission mode update to the eNB in the data transmission process (for example, by embedding the selected data transmission mode into an RACH UL message)].

Regarding Claim 11,
	The combined method of Ryoo and Stattin discloses claim 10 [see pg. 39, ¶656 lines 1-6, the method performed by a UE].
	Ryoo further discloses wherein the third RRC message includes at least one of information to resume DRBs [see pg. 42, ¶716 lines 1-5, the RRC message is transmitted through an RRC connection response, an RRC resume response, an RRC suspend response, an RRC connection resume response, or an RRC connection suspend response].

Regarding Claim 12,
	The combined method of Ryoo and Stattin discloses claim 10 [see pg. 39, ¶656 lines 1-6, the method performed by a UE].
	Ryoo further discloses further comprising resuming the DRB corresponding related to the user plane data [see pg. 42, ¶716 lines 1-5, the RRC message transmitted through corresponding RACH MSG4 (message4) is transmitted through an RRC resume response, an RRC connection resume response, etc..].

Regarding Claim 13,
	The combined method of Ryoo and Stattin discloses claim 1 [see pg. 39, ¶656 lines 1-6, the method performed by a UE].
	Ryoo further discloses wherein the wireless device is in communication with a network [see pg. 39, ¶658 lines 1-8, the configuration information of the method of determining the RRC state (inactive and/or active) is received from an eNB].

Regarding Claim 14,
	Ryoo discloses a wireless device operating in a wireless communication system [see fig. 62, pg. 55, ¶963 lines 1-9, a UE apparatus], the wireless device [see fig. 62, pg. 55, ¶963 lines 1-9, the UE apparatus] comprising: 
	a transceiver [see fig. 62, pg. 55, ¶963 lines 1-9, a transceiver]; 
	a processor [see fig. 62, pg. 55, ¶963 lines 1-9, a controller]; and
	a memory operably connectable to the processor and storing instructions that [see fig. 62, pg. 55, ¶965 lines 1-8, a memory or RAM connected via a bus to the controller and storing program data], based on being executed by the processor [see fig. 62, pg. 55, ¶963 lines 1-9, to be controlled by the controller], perform operations [see fig. 62, pg. 55, ¶963 lines 1-9, to execute steps] comprising: 
	triggering a mobile originating (MO) signaling while the wireless device is in a radio resource control (RRC) inactive state [see pg. 39, ¶659 lines 1-5, triggering an event on the basis of configuration information related to an RRC state type (inactive and/or active)], wherein the MO signaling is related to an RRC procedure triggered by an RRC layer of the wireless device [see pg. 39, ¶658 lines 1-8, the configuration information of the method of determining the RRC state (inactive and/or active) is received from an eNB when the UE initially accesses the communication system];
	determining that an early data transmission (EDT) triggering condition for transmission of the MO signaling is fulfilled [see pgs. 39-40, ¶659 lines 5-13, selecting the data transmission mode from three transmission modes including mode (2) for determining transition to the active state];
	transmitting [see pg. 40, ¶660 lines 1-5, transmit], to the network via the transceiver [see pg. 40, ¶660 lines 1-5, to the eNB via the transceiver], a first RRC message as a MSG3 of the random access procedure based on the resumed SRB [see pg. 40, ¶660 lines 1-5, a data transmission mode update in the data transmission process, by embedding the selected data transmission mode into an RACH UL message (i.e. MSG3)], wherein the first RRC message includes a NAS message including the MO signaling [see pg. 32, ¶532 lines 1-3; ¶533; ¶534; ¶535, the NAS message is inserted into an RRC connection request of MSG3 with UE capability information]; and 
	receiving [see pg. 40, ¶662 lines 1-6, receive], from the network via the transceiver [see pg. 40, ¶662 lines 1-6, from the eNB via the transceiver], a second RRC message as a MSG4 of the random access procedure [see pg. 40, ¶662 lines 1-6, a RRC response (i.e. MSG4) through 1) ACK & suspend and 2) Resume].
	Ryoo does not explicitly teach “transmitting, to a network, a random access preamble as a MSG1 of a random access procedure”; “receiving, from the network, a random access response as a MSG2 of the random access procedure in response to the random access preamble”; “resuming only a signaling radio bearer (SRB) but not a data radio bearer (DRB)”; and “the second RRC message includes information informing that only the SRB is resumed”.
	However Stattin discloses transmitting [see fig. 3: Step “2”, pg. 4, ¶62 lines 1-4, transmit], to a network [see fig. 3: Step “2”, pg. 4, ¶62 lines 1-4, to the eNB], a random access preamble as a MSG1 of a random access procedure [see fig. 3: Step “2”, pg. 4, ¶62 lines 1-4, a random access (RA) message “msg1”]; 
	receiving [see fig. 3: Step “3”, pg. 4, ¶62 lines 1-4, receive], from the network [see fig. 3: Step “3”, pg. 4, ¶62 lines 1-4, from the eNB], a random access response as a MSG2 of the random access procedure in response to the random access preamble [see fig. 3: Step “3”, pg. 4, ¶62 lines 1-4, a random access (RA) response message “msg2”]; 
	resuming only a signaling radio bearer (SRB) but not a data radio bearer (DRB) [see fig. 5: Step “523”, pg. 5, ¶81 lines 18-20, the wireless terminal performs reconfiguration and resumes radio bearers RBs which are suspended]; and 
	the second RRC message includes information informing that only the SRB is resumed [see fig. 6: Step “605”, pg. 5, ¶82 lines 5-9, responsive to an RRC connection suspend message from base station eNB, wireless terminal UE suspends radio bearers RBs (except SRB0)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “transmitting, to a network, a random access preamble as a MSG1 of a random access procedure”; “receiving, from the network, a random access response as a MSG2 of the random access procedure in response to the random access preamble”; “resuming only a signaling radio bearer (SRB) but not a data radio bearer (DRB)”; and “the second RRC message includes information informing that only the SRB is resumed” as taught by Stattin in the system of Ryoo for decreasing power consumption by reducing the amount of signaling needed to execute transition of the terminal from RRC_IDLE to RRC_CONNECTED state [see Stattin pg. 2, ¶26 lines 1-6].

Regarding Claim 15,
	Ryoo discloses a processing apparatus configured to operate a wireless device in a wireless communication system [see fig. 62, pg. 55, ¶963 lines 1-9, a UE apparatus], a processor [see fig. 62, pg. 55, ¶963 lines 1-9, a controller]; and 
	a memory operably connectable to the processor [see fig. 62, pg. 55, ¶965 lines 1-8, a memory or RAM connected via a bus to the controller and storing program data], wherein the processor is configured to perform operations [see fig. 62, pg. 55, ¶963 lines 1-9, the controller performing steps] comprising:  
	triggering a mobile originating (MO) signaling while the wireless device is in a radio resource control (RRC) inactive state [see pg. 39, ¶659 lines 1-5, triggering an event on the basis of configuration information related to an RRC state type (inactive and/or active)], wherein the MO signaling is related to an RRC procedure triggered by an RRC layer of the wireless device [see pg. 39, ¶658 lines 1-8, the configuration information of the method of determining the RRC state (inactive and/or active) is received from an eNB when the UE initially accesses the communication system];
	determining that an early data transmission (EDT) triggering condition for transmission of the MO signaling is fulfilled [see pgs. 39-40, ¶659 lines 5-13, selecting the data transmission mode from three transmission modes including mode (2) for determining transition to the active state];  
	generating a first RRC message as a MSG3 of the random access procedure based on the resumed SRB [see pg. 40, ¶660 lines 1-5, transmit a data transmission mode update in the data transmission process, by embedding the selected data transmission mode into an RACH UL message (i.e. MSG3)], wherein the first RRC message includes a NAS message including the MO signaling [see pg. 32, ¶532 lines 1-3; ¶533; ¶534; ¶535, the NAS message is inserted into an RRC connection request of MSG3 with UE capability information]; and 
	obtaining a second RRC message as a MSG4 of the random access procedure [see pg. 40, ¶662 lines 1-6, receiving a RRC response (i.e. MSG4) through 1) ACK & suspend and 2) Resume].
	Ryoo does not explicitly teach “generating a random access preamble as a MSG1 of a random access procedure”; “obtaining a random access response as a MSG2 of the random access procedure in response to the random access preamble”; “resuming only a signaling radio bearer (SRB) but not a data radio bearer (DRB)”; and “the second RRC message includes information informing that only the SRB is resumed”.
	However Stattin discloses generating a random access preamble as a MSG1 of a random access procedure [see fig. 3: Step “2”, pg. 4, ¶62 lines 1-4, transmitting a random access (RA) message “msg1”];
	obtaining a random access response as a MSG2 of the random access procedure in response to the random access preamble [see fig. 3: Step “3”, pg. 4, ¶62 lines 1-4, receiving a random access (RA) response message “msg2”];
	resuming only a signaling radio bearer (SRB) but not a data radio bearer (DRB) [see fig. 5: Step “523”, pg. 5, ¶81 lines 18-20, the wireless terminal performs reconfiguration and resumes radio bearers RBs which are suspended]; and
	the second RRC message includes information informing that only the SRB is resumed [see fig. 6: Step “605”, pg. 5, ¶82 lines 5-9, responsive to an RRC connection suspend message from base station eNB, wireless terminal UE suspends radio bearers RBs (except SRB0)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “generating a random access preamble as a MSG1 of a random access procedure”; “obtaining a random access response as a MSG2 of the random access procedure in response to the random access preamble”; “resuming only a signaling radio bearer (SRB) but not a data radio bearer (DRB)”; and “the second RRC message includes information informing that only the SRB is resumed” as taught by Stattin in the system of Ryoo for decreasing power consumption by reducing the amount of signaling needed to execute transition of the terminal from RRC_IDLE to RRC_CONNECTED state [see Stattin pg. 2, ¶26 lines 1-6].

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSHIL PARIMAL SAMPAT/
 Examiner- TC 2400, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469